The plaintiff, Sabina Sonya Tick, appeals from the dismissal, for lack of personal jurisdiction and of proper service, of her complaint for contempt. A resident of New York, the plaintiff sought enforcement of a judgment for divorce. The defendant, Eugene E. Tick, is a resident of Connecticut. Having transferred the case to this court on our own motion, we affirm.
We believe that our analysis in Morris v. Morris, ante 1001 (1988), is dispositive. The plaintiff failed to meet the threshold jurisdictional requirement of the Massachusetts long arm statute. Actions as “to all obligations or modifications of alimony, custody, child support or property settlement,” where long arm jurisdiction is sought over the defendant, must be instituted by a resident plaintiff. G. L. c. 223A, § 3 (g) (1986 ed.). See G. L. c. 223A, § 3 (h) (1986 ed. & Supp. 1987); Morris, v. Morris, supra. Thus, it is unnecessary to reach the issues of proper service or of personal jurisdiction over this defendant.

Judgment affirmed.